DETAILED ACTION
Claim(s) 1-10, 12-26 and 28-30 are pending for consideration following applicant’s amendment filed 7/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they do not comply with PCT Rule 11.  Specifically, the drawings (Figures 2 and 8 especially) are not executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings as required by PCT Rule 11.13(a).  That is the drawings include excessive shading rather than thick and well-defined lines as required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “arranging a finishing layer on the floor” in line 5.  It is unclear what is required by a “finishing layer”, particularly because it appears that applicant’s intent is to refer to the tiles, however tiles are previously recited in claim 9.  Therefore, it is unclear whether a “finishing layer” requires something other than the tiles.  This is further evidenced by the recitation in claim 21 of “extending to the proximity of the upper edges of the side walls of the collecting container” wherein claim 9 recites the tiles extending to these upper edges.  This combination of limitations makes it unclear as to which element (the tiles or the finishing layer) extends to the upper edges of the side walls.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, 13-18, 21-24, 26, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlueter (US Patent 9567738).
Regarding Claim 1, Schlueter discloses a drain (floor drain) configured to be proximate tiles 50 comprising: a collecting container 14 with a bottom (bottom indicated at 24 in Figure 2) and standing side walls (side walls extending from the bottom upwardly to the flange 28 as shown in Figure 2), wherein the collecting container 14 is configured such that tiles 50 extend to upper ends of the side walls (as shown in Figure 2; the tiles extend toward the standing side walls of the collecting container 14); and a covering frame 16 configured to be: suspended floatingly from side edges of said the tiles 50 by an adhesive 52 (Figure 2; the frame is “suspended floatingly” in the same manner as achieved by applicant in that the supporting spacers 20 are removed and the frame is held by the adhesive 52); and covering said the side edges of the tiles (the edges of tiles 50 adjacent to the drain are covered by the covering frame 16 as best shown in Figure 2).  It is noted that the bottom edge of the covering frame 16 (i.e. the bottom edges of 30a-d) does not contact any surface and does not rest on any surface and therefore the covering frame is seen to be “suspended floatingly”.  The term “suspended floatingly” is given its broadest reasonable interpretation because every structure must be supported in some manner.  Additionally, the adhesive 52 is between the covering frame and the side edge of the tile 50, at least at the lower end of the tile, as shown in Figure 2.  Therefore, Schlueter discloses structure which reads on a covering frame “suspended floatingly from side edges of the tiles by an adhesive” as claimed.
Regarding Claim 2, Schlueter discloses a drain combination comprising: the drain according to claim 1 (as described above); and a floor system comprising one of: a floor with the tiles 50 arranged thereon and the drain mounted in or on the floor (drain mounted to floor substrate 48); and a shower tray with the drain integrated therein and the tiles arranged on the shower tray (Schlueter discloses the floor with tiles as described above); wherein the bottom of the drain is free from height adjustment means (i.e the height adjusting spacers 20 are removed and therefore the bottom of the drain is “free” from height adjustment means).
Regarding Claim 3, Schlueter further discloses the covering frame 16 has an upper edge 36 that lies from lower than to flush with an upper surface of the tiles (as shown in Figure 2; 36 is flush with the upper surface of the tiles 50).
Regarding Claim 4, Schlueter further discloses a grating 18 supported on the covering frame 16.
Regarding Claim 5, Schlueter further discloses separate height adjustment means (plurality of separate spacers 20 are readable as “separate height adjustment means”; it is noted that the claims do not define the term “separate” relative to another element) for the grating (the spacers adjust the height of the grating via adjustments of the frame 16).
Regarding Claim 8, Schlueter is seen as further disclosing the grating carries one or multiple finishing elements (for the purpose of this claim, only the horizontal grate portion of 18 is relied upon as “the grating” and therefore this horizontal portion carries the vertical side walls of 18; the vertical side walls of 18 are seen to be readable as a “finishing element” at because any portion of the finished product is readable as a “finishing element”).
Regarding Claim 9, Schlueter discloses a drain configured for mounting in or on a floor or integrated in a shower tray (mounted in a tile floor formed by tiles 50) comprising: a collecting container 14 with a bottom (bottom indicated at 24 in Figure 2) and standing side walls (side walls extending from the bottom upwardly to the flange 28 as shown in Figure 2); a covering frame 16 for covering side edges of tiles 50 (the edges of tiles 50 adjacent to the drain are covered by the covering frame 16 as best shown in Figure 2) extending to upper edges of these the side walls (as shown in Figure 2); and adhesive 52 for floatingly suspending the covering frame 16 from the tiles 50 (Figure 2; the frame is floatingly suspended by the adhesive in the same manner as achieved by applicant in that the supporting spacers 20 are removed and the frame is held by the adhesive 52).
Regarding Claim 10, Schlueter further discloses at least one positioning aid (spacer 20) that is placeable in the collecting container 14; and height adjustment means (adjusting screw 46): for adjusting the height of the positioning aid 20 with respect to the container bottom (and therefore adjusting the height of frame 16 with respect to the container bottom; col. 4, lines 55-61); that is suitable to receive the covering frame 16 (via spacers 20); and that is suitable to keep the covering frame 16 in a desired position temporarily (col. 5, lines 22-25).
Regarding Claim 13, Schlueter is seen as further disclosing the positioning aid 20 is designed to be easily deformed (the term “easily deformed” has not been given a special definition in applicant’s specification as filed and therefore it must be given its broadest reasonable interpretation; Schlueter discloses the spacer 20 may be formed of plastic, which is one of the example materials listed by applicant, and shows the spacer 20 as being relatively thin compared to its length – therefore, the spacer 20 is interpreted as being “easily deformed” as claimed) to a smaller shape (upon being deformed).
Regarding Claim 14, for the purpose of this claim, spacers 87 as shown in Figure 7 are relied upon as readable on the recited positioning aid set forth in claim 10 (height adjustment achieved via screws 78).  Therefore, Schlueter is seen as further disclosing the positioning aid 87 is provided with pre-shaped folding lines and/or tearing lines (the connections between arms 87a and 87b with connection arm 87c define lines of weakness along the interior as shown in Figure 7 - i.e. at the locations where spacer 87 becomes thinner; these connection lines/lines of weakness are seen to inherently define “tearing lines” because it is clear that the arms would tear or break along these lines if sufficient force is applied).
Regarding Claim 15, Schlueter further discloses the positioning aid 20 comprises separate components (i.e. a plurality of spacers 20) that can shift or hinge with respect to each other (each spacer 20 is independently adjustable and therefore they are able to shift with respect to each other).
Regarding Claim 16, Schlueter further discloses the positioning aid 20 comprises a collection of positioning parts (plurality of spacers 20) that are smaller than a passage 32 of the covering frame 16 (col. 5, lines 32-36) and that can be height-adjusted individually (by individual screws 46).
Regarding Claim 17, Schlueter is seen as further disclosing the positioning aid 20 is designed for one time use (the aid 20 is at least capable of being used one time).
Regarding Claim 18, Schlueter further discloses separate height adjustment means (plurality of separate spacers 20 are readable as “separate height adjustment means”; it is noted that the claims do not define the term “separate” relative to another element) for a grating (the spacers adjust the height of the grating via adjustments of the frame 16).
Regarding Claim 21, Schlueter discloses a method comprising the steps of: providing the drain according to claim 9 (as described above) and thereafter; placing the collecting container 14 on or in the floor (on or in floor substrate 48); arranging a finishing layer (Schlueter necessarily discloses a “finishing layer”, including but not limited to additional tiles not previously relied upon) on the floor or on a bottom of the shower tray respectively (the additional tiles 50 are arranged on the floor substrate 48), extending to the proximity of the upper edges of the side walls of the collecting container (as best understood as described above; the tiles 50 extend toward the upper edges of the collecting container in the same manner as achieved by applicant); positioning and holding the covering frame 16 at a desired height (via spacers 20); and arranging the adhesive 52 between the covering frame 16 and the finishing layer (tiles 50 as best understood) in order to suspend the covering frame from the finishing layer (as shown in Figure 2 as described above).
Regarding Claim 22, Schlueter further discloses providing a temporary positioning aid (spacer 20) provided with height adjustment means (screws 46 provide height adjustment means); placing the positioning aid 20 in the collecting container 14, wherein the height adjustment means 46 is supported on the collecting container 14 (Figure 2); allowing the covering frame 16 to be supported on the positioning aid 20 (via 34) by means of the height adjustment means 46, setting the height of the covering frame (adjusting the screws 46 adjusts the height of the covering frame); mortaring or gluing the covering frame to the floor finishing layer (via the adhesive as described above); and subsequently removing the positioning aid 20, so that the covering frame is suspending from the floor finishing layer (Figure 2; the frame is floatingly suspended by the adhesive in the same manner as achieved by applicant in that the supporting spacers 20 are removed and the frame is held by the adhesive 52).
Regarding Claim 23, Schlueter is seen as further disclosing wherein the positioning aid 20 is for one time use (spacer 20 is capable of being used one time); and wherein the step of removing the positioning aid is a destructive step (removing the spacer 20 is seen as a “destructive step” because the previously assembled components are no longer assembled; therefore, the assembly is destructed).
Regarding Claim 24, Schlueter is seen as further disclosing wherein the positioning aid 20 is reusable (spacer 20 is capable of being reused); and wherein the step of removing the positioning aid is a non-destructive step (at least spacer 20 is not destroyed during removal).
Regarding Claim 26, Schlueter discloses a grating support 16 designed for placement on steps of standing side walls (16 is capable of being placed on steps of standing side walls; this limitation does not positively recite steps or side walls) of a collecting container 14 and for supporting a grating 18 covering the collecting container 14.
Regarding Claim 28, Schlueter further discloses the positioning aid (spacer 20) can be used multiple times (spacer 20 is capable of being reused).
Regarding Claim 29, Schlueter further discloses the covering frame 16 has an outer width (the outer width defined at the outer surfaces of side walls 30a-d); wherein the collecting container 14 has an inner width at the upper ends of the side walls (as shown in Figure 2); and wherein the outer width of the covering frame is smaller than the inner width of the collecting container (as shown in Figure 2 such that walls 30a-d fit within the upper ends of the side walls of the collecting container 14).
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade et al. (US Patent 3246582).
Regarding Claim 25, Wade discloses a drain for mounting in or on a floor 15, or shower tray with integrated drain, wherein the drain comprises a collecting container 11 with a bottom (bottom having the opening for connection with tubular portion 13) and standing side walls (the upper portion 12 is a square portion and includes four upwardly extending side walls); and wherein the standing side walls are stepped (the vertical side walls of 11 have steps including 36, 37, 38 and 39) for carrying a grating support 26.
Regarding Claim 26, Wade discloses a grating support 26 designed for placement on steps (steps including 36, 37, 38 and 39) of standing side walls (upwardly extending side walls of upper portion 12) of a collecting container 11 and for supporting a grating 34 covering the collecting container 11.
Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tripodi et al. (US Patent 8486260).
Regarding Claim 30, Tripodi discloses a drain for mounting in or on a floor (col. 4, lines 9-11), or shower tray with integrated drain, wherein the drain comprises a collecting container 3 with a bottom 7 and sets of opposing standing side walls (“rectangular in shape including four sides”; col. 3, lines 30-32); and wherein at least one set of opposing standing side walls each comprise: a lower wall segment connecting to the bottom (the portions of the vertical walls connected to the bottom 7 and extending upwardly to step 17); an upper wall segment 19; and a horizontal connecting segment 17 in between the lower wall segment and the upper wall segment (as best shown in Figure 3); wherein the two opposing lower wall segments are closer together than the two opposing upper wall segments (the lower wall segments are closer together than the upper wall segments by the step 17); and wherein the two horizontal connecting segments 17 are steps for carrying a grating support (17 provides steps for carrying a grating support, e.g. 13 as shown in Figure 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlueter (US Patent 9567738).
Regarding Claim 12, Schlueter does not disclose the positioning aid 20 is made of a material selected from the group consisting of cardboard, styrofoam, and papier-mache.  
However, Schlueter does disclose the positioning aid 20 being a temporary device (col. 5, lines 22-25) and further teaches that styrofoam is suitable for use in the assembly (as the base body 12 is formed of styrofoam; col. 4, lines 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Schlueter such that the positioning aid is made of styrofoam as suggested by Schlueter for the purpose of utilizing an alternative material known to be suitable for use in the assembly and is known to be inexpensive.
Allowable Subject Matter
Claims 6, 7, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues with respect to the drawing objections that only the requirements imposed by PCT Rule 11 are applicable and that applicant’s drawings satisfy these requirements.  These arguments are not persuasive because, although only the requirements imposed by PCT Rule 11 apply, applicant’s drawings do not comply with PCT Rule 11.13(a) as described with respect to the drawing objections above.
Applicant’s arguments with respect to the indefiniteness rejections of claim 21 are not persuasive because the claim requires both the finishing layer and the tiles.  This combination of limitations renders the claim indefinite because both elements are recited as extending to the upper edges of the side walls of the collecting container.  Applicant’s support in the specification as filed describes other finishing layers as alternatives to tiles.
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the covering frame of Schlueter does not suspend from the side edges of the tiles, or from anything else.  These arguments are not persuasive at least because the bottom edges or surfaces of walls 30a-d of the covering frame do not rest on any element (as shown in Figure 2).  Therefore, the outer portion of the covering frame is secured with adhesive while the inner portion is “suspended floatingly”.  This is at least similar to applicant’s device which also includes an adhesive to hold the covering frame in place along the outer portion of the covering frame.  As shown in Figure 2 of Schlueter, the adhesive 52 extends along at least the lower end of the side edges of the tiles 50.
Applicant further argues that the tiles of Schlueter do not extend to the upper ends of the side walls of the container and instead extend only up to the outside end of the container flange.  These arguments are not persuasive because the limitation of the “tiles extend to upper ends of the side walls” is read in light of applicant’s specification and it is noted that applicant’s tiles do not contact upper ends of the side walls.  Instead, in applicant’s device there are gaps in both the horizontal and vertical directions between the tiles and the upper ends of the side walls 12.  These gaps are shown to be occupied by cement C (the gap in the vertical direction) and by glue 210 (the gap in the horizontal direction).  As such, the limitation of “to” is interpreted as “a function word to indicate direction” (per Merriam Webster), which is commensurate with the structure disclosed by applicant.  Therefore, because the tiles 50 of Schlueter extend toward the upper ends of the side walls, the tiles are seen to be readable such that the tiles extend to upper ends of the side walls as claimed.
Applicant further argues that the flange of the covering frame of Schlueter is supporting on the frame of the drain with a portion of adhesive in between.  These arguments are not commensurate with the scope of the claim, at least because the claim does not preclude such an arrangement.  Applicant further argues that the covering frame is not suspended from the tiles because even if the tiles were removed, the covering frame would remain in place, resting on the adhesive 52 which lies on container flange 28.  These arguments are not persuasive because such a removal of glue is not recited in the claims.  Additionally, the terms “tensile-loaded” and “suspended” are not synonyms and therefore applicant’s arguments about applicant’s glue being “tensile-loaded” are not persuasive.  Applicant argues that glue between the tiles and the frame is just for sealing and is not loaded with weight from the frame.  These arguments are not persuasive because they are not commensurate with the scope of the claim.
Applicant argues with respect to claim 21 that limitations are required in a particular sequence (i.e. adjusting the covering frame after the tiles have been placed).  These arguments are not persuasive because the claims do not set forth this particular sequence.
Applicant argues with respect to Wade that the side walls are not stepped and instead are provided with protruding pads.  These arguments are not persuasive because the sidewalls include different portions having different heights, thereby providing the claimed stepped arrangement.  Applicant’s arguments regarding a “horizontal portion” of the side walls are not commensurate with the scope of the claims, as claims 25 and 26 do not recite a horizontal portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753